Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        1 of1 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1301
                                                                          ID #:1
Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        2 of2 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1302
                                                                          ID #:2
Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        3 of3 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1303
                                                                          ID #:3
Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        4 of4 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1304
                                                                          ID #:4
Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        5 of5 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1305
                                                                          ID #:5
Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        6 of6 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1306
                                                                          ID #:6
Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        7 of7 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1307
                                                                          ID #:7
Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        8 of8 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1308
                                                                          ID #:8
Case
Case:2:19-mc-00026-UA
      1:18-cv-03964 Document
                       Document
                             #: 911Filed:
                                     Filed02/08/19
                                           02/20/19Page
                                                     Page
                                                        9 of9 15
                                                              of 15
                                                                 PageID
                                                                    Page#:1309
                                                                          ID #:9
Case
 Case:
     2:19-mc-00026-UA
       1:18-cv-03964 Document
                        Document
                              #: 911 Filed:
                                      Filed02/08/19
                                            02/20/19Page
                                                     Page1010
                                                            of of
                                                               1515
                                                                  PageID
                                                                    Page#:1310
                                                                         ID #:10
Case
 Case:
     2:19-mc-00026-UA
       1:18-cv-03964 Document
                        Document
                              #: 911 Filed:
                                      Filed02/08/19
                                            02/20/19Page
                                                     Page1111
                                                            of of
                                                               1515
                                                                  PageID
                                                                    Page#:1311
                                                                         ID #:11
Case
 Case:
     2:19-mc-00026-UA
       1:18-cv-03964 Document
                        Document
                              #: 911 Filed:
                                      Filed02/08/19
                                            02/20/19Page
                                                     Page1212
                                                            of of
                                                               1515
                                                                  PageID
                                                                    Page#:1312
                                                                         ID #:12
Case
 Case:
     2:19-mc-00026-UA
       1:18-cv-03964 Document
                        Document
                              #: 911 Filed:
                                      Filed02/08/19
                                            02/20/19Page
                                                     Page1313
                                                            of of
                                                               1515
                                                                  PageID
                                                                    Page#:1313
                                                                         ID #:13
Case
 Case:
     2:19-mc-00026-UA
       1:18-cv-03964 Document
                        Document
                              #: 911 Filed:
                                      Filed02/08/19
                                            02/20/19Page
                                                     Page1414
                                                            of of
                                                               1515
                                                                  PageID
                                                                    Page#:1314
                                                                         ID #:14
Case
 Case:
     2:19-mc-00026-UA
       1:18-cv-03964 Document
                        Document
                              #: 911 Filed:
                                      Filed02/08/19
                                            02/20/19Page
                                                     Page1515
                                                            of of
                                                               1515
                                                                  PageID
                                                                    Page#:1315
                                                                         ID #:15
